DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 12/18/2020 has been received and considered. Claims 1-10, 12, 14-25, 27, 29-40, 42, 44, and 45 are currently pending. 

Allowable Subject Matter
Claims 1-10, 12, 14-25, 27, 29-40, 42, 44, and 45 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance: 
none of the prior art of record either alone or in combination discloses
claims 1, 16, and 31 “... returning information regarding a different processor… responding to a call from the application includes use of microcode stored on a memory in a core of the processor, wherein the microcode returns processor ID data... that differs depending on whether the processor determines that the application is a new device application or a legacy device application”; 
in combination with the remaining elements, steps, or features of the claimed invention. In addition, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the arguments with respect to the rejection under 103, Applicant’s arguments with respect to the independent claims have been fully considered. 
Applicant argues, (see page 2, last paragraph to page 6, 1st paragraph):
‘… cited combination of references neither teaches nor suggests that the processor determines that the application is a new device application or a legacy device application
… Examiner argues that Serebrin suggests that the processor determines that the application is a new device application or a legacy device application… Here the Operating System (OS) is detecting the processor version, which is not what is claimed. What is claimed is that the processor determines that the application is a new device application or a legacy application… Operating System, which is a piece of software…
… Each of the cited references lacks a disclosure of the processor determining that the application is a new device application or a legacy application’.

Examiner's response: 
Applicant's argument is persuasive, because "What is claimed is that the processor determines", and the rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		3/9/21Primary Examiner, Art Unit 2127